Citation Nr: 0312402	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  93-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from July 1959 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was 
remanded by the Board in April 1995 and April 1999 for 
further development; it was most recently returned to the 
Board in August 2002.


REMAND

In March 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
been completed and have resulted in the acquisition of the 
reports of March 2003 VA examinations as well as April 2003 
addenda to those examination reports.  The record reflects 
that the veteran has not been afforded the opportunity to 
review the additions to the record pursuant to 38 C.F.R. 
§ 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran was not provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and he has not, in 
any event, waived his right to have the additional evidence 
considered initially by the RO.  A remand of the case is 
therefore required to comply with the Court's decision in 
DAV.

The Board additionally notes that the Federal Circuit in DAV 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  The record reflects that the RO in this 
case has not provided the veteran with the notice to which he 
is entitled under 38 U.S.C.A. § 5103(a), and that he has not 
been adequately advised by the RO of which evidence would be 
obtained by him and which evidence would be retrieved by VA 
in connection with his appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Although the Board, in September 
2002, advised the veteran of the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the Board is nevertheless of the 
opinion that a remand is required in order to ensure that the 
veteran receives the assistance to which he is entitled under 
the VCAA and the implementing regulations.   

The Board lastly notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The record reflects 
that while the Board provided the veteran in September 2002 
with the text of the amended rating criteria, the RO has not 
had the opportunity to consider the veteran's claim under the 
new schedular criteria.

Under the circumstances described above, this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims files and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
is completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the duty-to-
assist regulations, found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

2.  The RO should contact the veteran and request 
that he identify the names, addresses and 
approximate dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim.  With 
any necessary authorization from the veteran, the 
RO should attempt to obtain and associate with the 
claims files any medical records identified by the 
veteran which have not been secured previously.

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative of 
this and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should review the record and 
ensure that all development actions have been 
conducted and completed in full.  The RO should 
then undertake any other action it considers is 
required to comply with the notice and duty-to-
assist requirements of the VCAA and VA's 
implementing regulations.  Then, the RO should re-
adjudicate the issue of entitlement to an increased 
rating for lumbosacral spine disability.  In 
addressing the veteran's claim the RO should 
consider all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to both old and new 
rating criteria for evaluating intervertebral disc 
syndrome.  The RO should also determine whether the 
case should be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration. 

5.  If the benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO should issue 
a supplemental statement of the case which includes 
consideration of all evidence added to the record 
since the last supplemental statement of the case 
in May 2002, and provide the veteran and his 
representative with an appropriate opportunity to 
respond.  The supplemental statement of the case 
should refer to both old and new rating criteria 
for evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).

After the veteran has been given the opportunity to respond 
to the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


